Exhibit 10.2

AMENDMENT NO. 1 TO GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 30,
2018 (this “Amendment”), is made and entered into by and among AAC Holdings,
Inc., a Nevada corporation (the “Borrower”) and Credit Suisse AG, as
Administrative Agent and Collateral Agent under the Credit Agreement (as defined
below).

RECITALS

WHEREAS, reference is made to (i) the Credit Agreement, dated as of June 30,
2017 (as amended, restated, supplemented or otherwise modified prior to the date
of this Amendment, the “Credit Agreement”), by and among the Borrower, the
lenders party thereto and Credit Suisse AG, as Administrative Agent and
Collateral Agent and (ii) the Guarantee and Collateral Agreement, dated as of
June 30, 2017 (as amended by the Assumption Agreement, dated as of March 1,
2018, made by the additional grantors named therein, in favor of Credit Suisse
AG, as Collateral Agent for the Secured Parties, and as further amended,
restated, supplemented or otherwise modified prior to the date of this
Amendment, the “Guarantee and Collateral Agreement”), made by the Borrower and
certain Subsidiaries of the Borrower, in favor of Credit Suisse AG, as
Collateral Agent for the Secured Parties in connection with the Credit
Agreement;

 

WHEREAS, pursuant to Section 9.08(c) of the Credit Agreement, the Borrower and
the Administrative Agent wish to amend the Guarantee and Collateral Agreement by
an agreement in writing to correct an administrative error or omission as set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Amendment and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.  Defined Terms; Interpretation; Etc.  Capitalized terms used and not
defined in this Amendment shall have the meanings assigned to such terms in the
Credit Agreement.  This Amendment is a “Loan Document”.

SECTION 2.  Amendment.  On the date hereof, on the terms and subject to the
conditions set forth in this Amendment and pursuant to and in accordance with
Section 9.08(c) of the Credit Agreement, the parties hereto hereby agree that
the second order in Section 6.05 of the Guarantee and Collateral Agreement is
hereby amended and restated in its entirety to read as follows:

“Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties until the Payment
in Full of the Obligations; and”

SECTION 3.  Conditions Precedent to Effectiveness.  This Amendment shall become
effective solely upon the satisfaction of the following conditions precedent:

(a)  Each of the Borrower and the Administrative Agent shall have signed a
counterpart signature page of this Amendment and shall have delivered (including
by way of facsimile or other electronic transmission) the same to Milbank,
Tweed, Hadley & McCloy LLP; and

(b)  Five (5) Business Days shall have elapsed from the date on which this
Amendment has been distributed to the Lenders, and the Required Lenders have not
delivered written notice to the Administrative Agent objecting to the amendment
set forth herein during such period.

 

--------------------------------------------------------------------------------

 

SECTION 4.  Effect on the Guarantee and Collateral Agreement.

(a)  Except as specifically amended by this Amendment, the Guarantee and
Collateral Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

(b)  The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under any Loan Document.

(c)  The parties hereto expressly acknowledge that it is not their intention
that this Amendment or any of the other Loan Documents executed or delivered
pursuant hereto constitute a novation of any of the obligations, covenants or
agreements contained in the Guarantee and Collateral Agreement or any other Loan
Document, but a modification thereof pursuant to the terms contained herein.

(d)  From and after the Effective Date, each reference in the Guarantee and
Collateral Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Guarantee and Collateral Agreement, and
each reference in the other Loan Documents to the “Guarantee and Collateral
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Guarantee and Collateral Agreement shall mean and be a reference to the
Guarantee and Collateral Agreement as modified by this Amendment.

(e)  This Amendment is, and shall be deemed to be, a Loan Document.

SECTION 5.  Miscellaneous.

(a)  Amendment, Modification and Waiver.  This Amendment may not be amended nor
may any provision of this Amendment be waived except pursuant to a writing
signed by each of the parties hereto.

(b)  Entire Agreement.  This Amendment, the Guarantee and Collateral Agreement
and the other Loan Documents constitute the entire agreement among the parties
with respect to the subject matter of this Amendment and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter of this Amendment.

(c)  Applicable Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

(d)   Jurisdiction.  Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
the Borough of Manhattan in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Amendment shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action

2

 

--------------------------------------------------------------------------------

 

or proceeding relating to this Amendment or the other Loan Documents against the
Borrower, its Subsidiaries or any of their respective properties in the courts
of any jurisdiction.

(e)  Waiver of Objection to Venue and Forum Non Conveniens.  Each party hereto
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Amendment in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(f)  Consent to Service of Process.  Each party to this Amendment irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 of the Credit Amendment.  Nothing in any Loan Document shall affect
the right of any party to this Amendment to serve process in any other manner
permitted by law.

(g)  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

(h)  Severability.  In the event any one or more of the provisions contained in
this Amendment should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
in this Amendment and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

(i)  Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective.  Delivery of an executed signature
page to this Amendment by facsimile (or other electronic) transmission shall be
as effective as delivery of a manually signed counterpart of this Amendment.

(j)  Headings.  The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning of this Amendment.

[Remainder of this page intentionally left blank]

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AAC Holdings, INC.,

as the Borrower

 

 

By:

/s/ Andrew W. McWilliams

 

Name: Andrew W. McWilliams

 

Title: Chief Financial Officer

 

 

 

 

 






[Signature Page to Amendment No. 1 to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------

 


CREDIT sUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent

 

 

By:

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Joan Park

 

Name: Joan Park

 

Title: Authorized Signatory

 

 

[Signature Page to Amendment No. 1 to Guarantee and Collateral Agreement]

 